Title: Thomas B. Robertson to Thomas Jefferson, 7 December 1810
From: Robertson, Thomas B.
To: Jefferson, Thomas


          
            Sir
            New Orleans 7 Dec 1810
          
            I have the honor to enclose you a copy of the proceedings in the case of Livingston v D’Orgenoy
          Soon after this suit had been judicially decided, Mr. Livingston went upon the Batture, affected to take possession of the same, and published in all the gazettes of the City the advertisement which I also herewith transmit to you
          meeting with him at the house where I usually dine, he observed to me that, he had not possessed himself of the Batture, until he had received assurances that the Govt would not disapprove of the measure—and that the secretary of State had given him to understand that no second warrant would be issued to dispossess him—I listened to his remarks with entire incredulity—accordingly when the Marshal applied to me for advice—I stated explicitely that, I considered the warrant under date of the 30 Nov 1807 as still being in full force—and recommended it to him to obtain and to follow the opinion of the District Attorney—I was well acquainted with the sentiments of that Gentleman a copy of whose opinion in which I perfectly concured you will find inclosed
          Mr Livingston in consequence of his second Expulsion, has again instituted a suit v the Marshal I presume that this is seriously meant, and not like his late action, a trick between himself, DOrgenoy, & his Counsel—accept the assurances of my most sincere respect
          
            Th B
              Robertson
        